department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years all years tax_exempt_and_government_entities_division number release date date date vil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax exempt ano government entities division date date legend b president founder d related for-profit company e for-profit company m for-profit company x date y state z state dear contact person identification_number contact number fax number employer_identification_number vil dollar_figure dollar_figure we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues are you operated exclusively for purposes described in sec_501 no for the reasons set forth below facts your board_of directors consists of your founder b and a related individual b is also the founder and owner of d a for-profit business that engages in the sale of electrical materials aggregates supplies and rental equipment through the company d b began a process to obtain substantial grant funding by entering into a contract with e a for-profit grant company in the contract b agreed to pay e dollar_figure for their service and requested a grant of dollar_figure the contract in pertinent part stated letter cg catalog number 47630w the service provided by e with this agreement is for research letter writing and grant writing this service is for a consecutive twelve month period beginning on the date on this agreement or the date on the client’s check whichever date comes first if e does not generate a grant within twelve months for the above mentioned client e will provide a second consecutive twelve months of service at no additional_charge the total cost of this service is dollar_figure also referred as the retainer amount the total grant amount awarded must be a minimum of dollar_figure for the balance to be due you the client agree to all of the terms of this agreement in its entirety as for governing law both parties agree that this is a business transaction and that this agreement shall be construed and enforced according to the laws of the state of y and any dispute under this agreement must be brought in this venue and no other if the client requests supplementary services additional cost charges may apply the retainer fee is non-refundable due to the nature of the services provided by e during the contract period b was told by e that in order to receive the grant funding a non- e told b that after the profit organization would have to be formed to receive of the grant non-profit was formed a grant in the amount of dollar_figure would be released b then entered into a second agreement with e to form you and paid e an additional dollar_figure this agreement stated in pertinent part non-profit corporation we will prepare and file with the secretary of state articles of incorporation including the filing fee for the articles as well as we will serve as your resident agent for one year you will receive your corporate charter your filed articles a corporate minutes book that includes your by-laws some sample minutes the corporate seal and your corporate ein application form_1023 completion we will facilitate the completions of all necessary documents and forms the primary form is the and submit them on your behalf to the internal_revenue_service you will be responsible for any irs filing fees we will provide counseling guidance and support throughout the process and after filing with the irs will interact with them on your behalf answering any questions they pose we will also file with the state of y a how to use your non-profit cd will also be sent to you paralegal services we will provide consulting and guidance to show you how to operate your corporation of your corporation and keys to help you function within the corporate environment this includes documentation as well as a manual on how to maximize the benefits the agreement was also accompanied by the following statement hereby understand and agree that e cannot provide me with tax_advice further agree that am not applying for non-profit status for the purposes of a tax_shelter or tax_avoidance purposes understand and agree that these services am purchasing are not consumer purchases regulated under state federal consumer fraud statutes nor are these services a product service that can be returned for a refund therefore all sales are final also understand and agree that e is not responsible for any illegal acts misuse or abuse of the corporation to be formed on my behalf letter cg catalog number 47630w the agreement was signed by b as a result of the agreement you were incorporated under the laws of the state of y on x your articles of incorporation state that your purpose is to be a nonprofit public benefit entity that is not organized for the private gain of any person your operations will be conducted in the state of z your initial application_for exemption describes your purpose as being to strengthen communities focusing on families children and education you provide financial resources to non-profit organizations in the area and fund projects that enhance the community and small businesses you continued by stating you are located in a rural_area that does not have resources for community centers playgrounds and educational needs and you will provide funds to assist in the development of these types of programs and projects you have no plans to be involved with any other non-profit organization but you may consider giving donations to two organizations in your area in the future you also stated that you will only give funds to other c organizations your application showed anticipated revenue of dollar_figure annually from grants your projected expenses were substantially lower than anticipated revenue and showed that your main expenses were for compensation to officers and occupancy expense when you were asked for more information regarding these expenses you stated that the financial data was prepared by e that you had no intention of paying salaries and that you do not have a facility however you intend to use the non-profit funds you receive to reimburse b the dollar_figure that was spent in filing fees to create you you stated that you only applied for tax-exempt status under the instructions of e for the purpose of securing grant money for d according to you e said the irs want sec_5 of the grant money to go to non-profit organizations and this could not be accomplished unless you were created you made it clear during the application process that you were formed in order to enable d to receive grant funding d will receive of grants awarded and you will receive the other law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 a of the federal tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational or operational_test it is not exempt if an sec_1_501_c_3_-1 of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides an organization is not organized and operated exclusively for one or more exempt purposes unless it serves a public rather than private interests thus to meet the requirement it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes 35_tc_490 held that inurement occurred when an organization entered a transaction to benefit the stockholders of a particular business corporation not to benefit the charity even though the corporation suffered no financial loss where an exempt_organization engages in a transaction with an insider and there is a purpose to benefit the insider rather than the organization inurement occurs even though the transaction ultimately proves profitable for the exempt_organization the fest is not ultimate profit or loss but whether at every stage of the transaction those controlling the organization guarded its interests and dealt with related parties at arm’s-length in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of the code of a nonprofit corporation that conducted continuing medical education tours the petitioner had mr helin who was a shareholder and the president of h c tours a for profit three trustees travel agency mr regan an attorney and a third director who was ill and did not participate mr helin served as executive director the petitioner used h c tours exclusively for all travel arrangements the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that there is no evidence that the petitioner ever sought a competitive bid when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes application of law you are not described in sec_501 of the code because you are not operated exclusively for religious charitable or other purposes specified in the statute and your net_earnings inure to the benefit of private individuals catalog number 47630w although you meet the organizational_test you do not satisfy the requirements of sec_1 c -1 a of the income_tax regulations because you do not meet the operational_test letter cg you are not operated exclusively for one or more exempt purposes as set forth in sec_1_501_c_3_-1 of the regulations because your net_earnings inure to the benefit of d and therefore d’s shareholders the facts show that your president and founder b is also the owner of d benefit in the form of of the grant funds intended for you increase revenue and grow its business thus as a result of d’s relationship with you d receives the benefit of increased revenue this situation leads to inurement of earnings accruing to b through d as aresult of your activities and grant funding d is receiving substantial private d will use these funds to you are not operating exclusively for exempt purposes as described in sec_1 c - d ii of the income_tax regulations because you serve private interests including benefiting the persons who created you as explained above the fact that of the grant funding intended for you will go to d clearly shows that your activities substantially serve private interests moreover since your founder is also the owner of d your activities directly benefit the person who created you you are similar to the organization in 326_us_279 in that you are not operated exclusively for exempt purposes although you do have some charitable activities in the form of providing funds to other c organizations you are substantially involved in furthering the private interests of your president and founder b through his for-profit company d available to be used for your charitable purposes because of grant funds will go directly to d for exemption under sec_501 of the code like the organization in the court case this single nonexempt purpose destroys your claim in fact only of grant funding will be you are like the organization in 35_tc_490 while it is true that receiving of the grant funding ultimately proves profitable to you it is obvious you have a purpose to benefit an insider b the fact that of grant money is forwarded on to the related for-profit company shows that you are not guarding your own interests at every stage of the transaction as described in the above court case all of this is substantiated by your statement that you were only formed to enable d to receive grant funding you are similar to the organization in international postgraduate medical foundation v commissioner tcmemo_1989_36 in that you have a substantial purpose of benefiting a related for-profit company because you were formed for the substantial purpose of enabling d to receive grant funding d benefits substantially from the manner in which your activities are carried on therefore you are not operated exclusively for exempt purposes as described in sec_501 applicant’s position you stated you filed everything under the direction of e and the actual form_1023 was completed by m your main purpose is to be a resource for people small businesses and communities you state you will provide financial resources to non-profit organizations in your area you will fund projects that enhance the community focusing on small businesses children families health and education you continued by stating your small businesses will benefit from your assistance by providing the support to grow and create jobs for individuals letter cg catalog number 47630w service response to applicant’s position even if a portion of your activities are deemed charitable you have a substantial non-exempt purpose of providing funding to a for-profit company substantially_all of your grant revenue will go directly to d which is owned by your founder b not only is this a substantial non-exempt activity but it also provides direct private benefit to d and therefore b since b is your founder and president this constitutes inurement therefore you are precluded from exemption under sec_501 of the code it is important to note that b established you with the sole intention of receiving grants earmarked for you and forwarding of those funds on to his for-profit company d conclusion your primary purpose and reason for existence is to obtain grants for d a for-profit organization owned and operated by your founder b this constitutes a substantial non-exempt activity and provides private benefit and inurement to d and b accordingly you are not operated exclusively for purposes described in sec_501 and you do not qualify for exemption you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct letter cg catalog number 47630w an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert s choi director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
